DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	But it is noted the certified copy has less drawings and less paragraphs than the present application, thus, there the foreign priority may not cover the full specification of the presently filed application.  Currently, all the prior art presented in this office action is eligible based on either the date of the foreign priority or the date the present invention was filed at the USPTO.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmae (5005425).
In regard to claims 1 and 5, Ohmae discloses a frequency detection circuit (vortex frequency is measured from the output of a waveform shaping circuit, see specifically figure 10, all references will be to this figured unless specified otherwise) comprising: 
a pulse generator configured to generate a pulse signal having a pulse width proportional to a cycle of a periodic wave to be measured (elements 7, 8, and 9 create a waveform to be measured, that is a phase demodulated output signal – col 4 line 55 – col 5 line 3); 
a first low pass filter configured to selectively allow the pulse signal to pass therethrough, and have a first cutoff frequency (one of filter sets 12, at least col 8 lines 51-54, explains that the different filter sets 12 have different pass bands/cutoff frequencies [see also figure 3] which are all broadly ‘low pass’ because the low pass filter 11 already only allowed the low pass signals to pass and this is further filtering); 
a second low pass filter configured to selectively allow the pulse signal to pass therethrough, and have a second cutoff frequency different from the first cutoff frequency (one of filter sets 12, at least col 8 lines 51-54, explains that the different filter sets 12 have different pass bands/cutoff frequencies which are all broadly ‘low pass’ because the low pass filter 11 already only allowed the low pass signals to pass and this is further filtering – the signal could pass through); and 
a determination circuit configured to generate plural frequency detection signals based on a first pulse signal having passed through the first low pass filter and a second 
In regard to claims 2 and 7, Ohmae discloses wherein the determination circuit generates the frequency detection signal by detecting activation or deactivation of the pulse signal having passed through the low pass filter (col 8 lines 39-58, the signal from the filter is received by the waveform shaping circuit ‘broadly detecting activation’ and the shaping then takes place).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmae (5005425).
In regard to claim 3, Ohmae discloses wherein the determination circuit comprises a flip-flop configured to receive an enable signal through an input terminal thereof (see figure 11, element 24 which receives part of a signal output from the filter set as seen in figure 10 is shown in full detail and flip flop 24f receives at an input some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to have this flip flop be a D flip flop, as the current flip flop has one nonclock input (not labeled D) and a second clock input and then a single output (not labeled Q), which is exactly how a D flip flop operates and most other type of flip flops have different input/output setups, because a D flip flop is very common and easy to use allowing a user to have a highly functional component that will keep the functionality of the system at a high level.
In regard to claim 8, Ohmae discloses wherein the determination circuit comprises a flip-flop configured to receive an enable signal through an input terminal thereof (see figure 11, element 24 which receives part of a signal output from the filter set as seen in figure 10 is shown in full detail and flip flop 24f receives at an input some enable signal that has passed through a counter 24b, decoder 24e, and latch 24c), receive the pulse signal having passed through the low pass filter through a clock terminal thereof (figure 11 - the input to the clock of 24d is related to the filter output as it is related to a count of the filter signal - from counter 24d) and output the frequency detection signal through an output terminal thereof (figure 11 output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to have this flip flop be a D flip flop, as 
Ohmae further lacks wherein a second D flip flop is provided for a second filter, as in Ohmae only one filter is attached at a single time.
MPEP 2144.04 VI B states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to have the D flip flop for each of the filter sets so that each filter set had their own flip flop so that upon breakdown of one the other filter sets would remain operational. 
In regard to claim 9, Ohmae discloses wherein when the first frequency detection signal and the second frequency detection signal are activated, it is determined that a frequency of the periodic wave is low, wherein when the first frequency detection signal is activated and of the second frequency detection signal is deactivated, it is determined that the frequency of the periodic wave is intermediate, and wherein when the first frequency detection signal and the second frequency detection signal are deactivated it is determined that the frequency of the periodic wave is high (Ohmae makes a determination of the frequency signal as seen in the abstract and specifically col 5 lines 49-56, when it passes only through the lowest pass band filter, the frequency would be .



Claims 4, 6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmae (5005425) in view of Zhu et al. (US Publication 2015/0303910).
In regard to claim 4, Ohmae lacks specifically wherein the low pass filter includes a plurality of inverters serially connected to one another.
Zhu et al. discloses wherein a filter (figure 4, paragraphs 35 and 36) is made up of inverters in series (figure 4 - inverters 24 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to include wherein each of the filter sets in Ohmae would have multiple inverters connected in series as taught by Zhu et al. in order to be able to provide pulse shortening as needed for the specific bands of each filter sets for very high waveforms (see paragraphs 35-37) which would increase the functionality of the system of Ohmae.  
In regard to claim 6, Ohmae lacks specifically wherein the first low pass filter includes a plurality of first inverters, 
wherein the second low pass filter includes a plurality of second inverters,
wherein channel lengths of PMOS transistors included in the plurality of first inverters are shorter than channel lengths of PMOS transistors included in the plurality 
Zhu et al. discloses wherein a filter (figure 4, paragraphs 35 and 36) is made up of inverters in series (figure 4 - inverters 24 and 29), wherein the filter includes both an n-channel transistor (element 22 NMOS) and a p-channel transistor (element 21 PMOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to include wherein the first and second filters include multiple inverters in series such that they have NMOS and PMOS transistors as taught by Zhu et al. in order to be able to provide pulse shortening as needed for very high waveforms (see paragraphs 35-37) which would increase the functionality of the system of Ohmae.  Further, it would be known that in order to have different bands passing (different orders of low pass filters), the combination of Ohmae and Zhu et al. wherein in the filter sets, the transistors channel lengths would have to be different, because that would change the resistance and thus the amount of the signal that would pass through the created filter, thus the NMOS and PMOS channel lengths would be different for each filter set in the combination so that each filter set can have different pass bands as is done in Ohmae - at least col 8 lines 51-54 and figure 3.  While the filter in Zhu et al. is a pulse filter, many pulse shaping filters, shape the filters by allowing different pass bands to pass in a similar manner to how the filters of Ohmae operate.


a pulse generator configured to generate a pulse signal having a pulse width corresponding to a period of a periodic signal (a pulse generator elements 7, 8, and 9 create a waveform to be measured that corresponds to a period of ultrasonic oscillator, 6 that creates a waveform, the pulse signal is a phase demodulated output signal – col 4 line 55 – col 5 line 3); 
one or more low pass fitters having different cutoff frequencies and configured to filter the pulse signal (any of filter sets 12, at least col 8 lines 51-54, explains that the different filter sets 12 have different pass bands/cutoff frequencies [see also figure 3] which are all broadly ‘low pass’ because the low pass filter 11 already only allowed the low pass signals to pass and this is further filtering); and 
a determination circuit configured to determine a discrete frequency range of the periodic signal based on the filtered pulse signals (as different signals pass through to different filter sets, the wave shaper 13 and pulsation switch decision element 24 will detect the frequency of that signal from ‘that set’, which can be done at different times for different signals and thus have multiple detection signals – col 8 lines 39-58, different signals at different times explained in col 5 lines 49-56, the different frequencies measured over time would be equivalent to a ‘discrete frequency range’ for the vortex flowmeter – col 4 lines 30-43), 

[claims 11 and 15] wherein the inverters include one or more transistors.
Zhu et al. discloses wherein a filter (figure 4, paragraphs 35 and 36) is made up of inverters in series (figure 4 - inverters 24 and 29), wherein the filter includes both an n-channel transistor (element 22 NMOS) and a p-channel transistor (element 21 PMOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to include wherein the first and second filters include multiple inverters in series such that they have NMOS and PMOS transistors as taught by Zhu et al. in order to be able to provide pulse shortening as needed for very high waveforms (see paragraphs 35-37) which would increase the functionality of the system of Ohmae.
In regard to claims 12 and 16, Ohmae as modified lacks specifically wherein the inverters have different channel lengths.
In modifying Ohmae in view of Zhu et al. (creating filter sets of inverters), it would be known that in order to have different bands passing (different orders of low pass filters), the combination of Ohmae and Zhu et al. wherein in the filter sets, the transistors channel lengths would have to be different, because that would change the resistance and thus the amount of the signal that would pass through the created filter, thus the NMOS and PMOS channel lengths would be different for each filter set in the combination so that each filter set can have different pass bands as is done in Ohmae - at least col 8 lines 51-54 and figure 3.  While the filter in Zhu et al. is a pulse filter, many 
In regard to claims 13 and 17, Ohmae discloses wherein the determination circuit comprises a flip-flop configured to receive an enable signal through an input terminal thereof (see figure 11, element 24 which receives part of a signal output from the filter set as seen in figure 10 is shown in full detail and flip flop 24f receives at an input some enable signal that has passed through a counter 24b, decoder 24e, and latch 24c), receive the pulse signal having passed through the low pass filter through a clock terminal thereof (figure 11 - the input to the clock of 24d is related to the filter output as it is related to a count of the filter signal - from counter 24d) and output the frequency detection signal through an output terminal thereof (figure 11 output), so that the frequency signal is deterred for each pass through the system (abstract, col 8 lines 45 – col 9 line 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to have this flip flop be a D flip flop, as the current flip flop has one nonclock input (not labeled D) and a second clock input and then a single output (not labeled Q), which is exactly how a D flip flop operates and most other type of flip flops have different input/output setups, because a D flip flop is very common and easy to use allowing a user to have a highly functional component that will keep the functionality of the system at a high level.


a pulse generator configured to receive a periodic wave to generated a pulse signal having a pulse width corresponding to a cycle of the periodic wave (a pulse generator elements 7, 8, and 9 create a waveform to be measured that corresponds to a period of ultrasonic oscillator, 6 that creates a waveform, the pulse signal is a phase demodulated output signal – col 4 line 55 – col 5 line 3); 
a first and second filters to have a cutoff frequency (the filter sets 12, at least col 8 lines 51-54, explains that the different filter sets 12 have different pass bands/cutoff frequencies [see also figure 3] which are all broadly ‘low pass’ because the low pass filter 11 already only allowed the low pass signals to pass and this is further filtering)
a determination circuit configured to determine a frequency of the periodic wave based on the wave forms of output signals of the filters (as different signals pass through to different filter sets, the wave shaper 13 and pulsation switch decision element 24 will detect the frequency of that signal from ‘that set’, which can be done at different times for different signals and thus have multiple detection signals – col 8 lines 39-58, different signals at different times explained in col 5 lines 49-56, the different frequencies measured over time would be equivalent to a ‘discrete frequency range’ for the vortex flowmeter – col 4 lines 30-43).
Ohmae lacks wherein the filters are a first inverter chain configured to receive the pulse signal, wherein each of MOS transistors included in the first inverter chain has a first channel length and a second inverter chain configured to receive the pulse signal, 
Zhu et al. discloses wherein a filter (figure 4, paragraphs 35 and 36) is made up of inverters in series (figure 4 - inverters 24 and 29), wherein the filter includes both an n-channel transistor (element 22 NMOS) and a p-channel transistor (element 21 PMOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to include wherein the first and second filters include multiple inverters in series such that they have NMOS and PMOS transistors as taught by Zhu et al. in order to be able to provide pulse shortening as needed for very high waveforms (see paragraphs 35-37) which would increase the functionality of the system of Ohmae.  Further, it would be known that in order to have different bands passing (different orders of low pass filters), the combination of Ohmae and Zhu et al. wherein in the filter sets, the transistors channel lengths would have to be different, because that would change the resistance and thus the amount of the signal that would pass through the created filter, thus the NMOS and PMOS channel lengths would be different for each filter set in the combination so that each filter set can have different pass bands as is done in Ohmae - at least col 8 lines 51-54 and figure 3.  While the filter in Zhu et al. is a pulse filter, many pulse shaping filters, shape the filters by allowing different pass bands to pass in a similar manner to how the filters of Ohmae operate.
In regard to claim 19, Ohmae as modified discloses wherein the determination circuit comprises a flip-flop configured to receive an enable signal through an input 
Ohmae lacks wherein a second flip flop is provided for a second filter, as in Ohmae only one filter is attached at a single time.
MPEP 2144.04 VI B states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to have the D flip flop for each of the filter sets so that each filter set had their own flip flop so that upon breakdown of one the other filter sets would remain operational. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Massarella et al. (US Publication 2018/0062680) discloses a frequency value estimation device wherein a power splitter splits a signal into multiple .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFF W NATALINI/Primary Examiner, Art Unit 2896